      Case 1:19-cr-00367-DLC Document 79 Filed 04/09/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :              19cr367-3 (DLC)
               -v-                     :
                                       :                    ORDER
JUAN ROSARIO,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On April 8, 2021, defense counsel informed the Court that

the defendant prefers that the initial conference scheduled for

April 15 at 2:00 PM in this matter occur via videoconference as

opposed to in person.    Accordingly, it is hereby

     ORDERED that the conference shall proceed as scheduled via

the Microsoft Teams videoconference platform, if that platform

is reasonably available.    To access the conference, paste the

following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_YjI0NGJlZDYtYzgzOC00MjM4LTgxZjUtZmRiMjM3OGI3Nz

M5%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%22f281b8d8-5887-44a5-9566-

8c44f6aaf05d%22%7d
       Case 1:19-cr-00367-DLC Document 79 Filed 04/09/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       The link in this

order is currently live.     Participants are directed to test

their videoconference setup in advance of the conference --

including their ability to access the link.         Defense counsel

shall assist the defendant in testing the videoconference

capability so that the defendant can participate by

videoconference.    Participants, including defense counsel, shall

report any difficulties accessing the link to chambers no later

than 24 hours in advance of the conference so that chambers may

assist the parties.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   If the participant is using an internet browser,

it is recommended to use either Microsoft Edge or Google Chrome

as Teams is not fully compatible with other browsers.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:19-cr-00367-DLC Document 79 Filed 04/09/21 Page 3 of 3



remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that at that conference, a trial date

will be chosen.      After the Government recites the procedural

history of this case, outlines the nature of the evidence it

intends to offer at any trial, and proposes a schedule for the

production of discovery materials to the defendant, the Court

will consult the parties regarding the scheduling of the trial.

After a trial date is selected, a schedule for motions will be

set and the propriety of any exclusion of time under the Speedy

Trial Act will be addressed.

     IT IS FURTHER ORDERED that counsel for the Government and

the defendant will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

            Call-in number:         917-933-2166
            Conference ID:          500 293 738#

Dated:      New York, New York
            April 9, 2021


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge



                                      3
